 1    SEYFARTH SHAW LLP
      Kristina M. Launey (SBN 221335)
 2    klauney@seyfarth.com
      Lindsay S. Fitch (SBN 238227)
 3    lfitch@ seyfarth.com
      Christopher J. Truxler (SBN 282354)
 4    ctruxler@seyfarth.com
      400 Capitol Mall, Suite 2350
 5    Sacramento, California 95814-4428
      Telephone:     (916) 448-0159
 6    Facsimile:     (916) 558-4839
 7    Attorneys for Defendants
      WINCO HOLDINGS, INC.
 8    dba WINCO FOODS
 9
                                     UNITED STATES DISTRICT COURT
10
                                    EASTERN DISTRICT OF CALIFORNIA
11

12    SIBOU PHOMTHEVY, an individual,                Case No.: 2:19-cv-00041-KJM-CKD
13                     Plaintiff,                    STIPULATION AND ORDER TO STAY
                                                     DISCOVERY PENDING A RULING ON
14             v.                                    DEFENDANT’S MOTION TO DISMISS
15    WINCO HOLDINGS, INC. d/b/a                      Complaint Filed: October 15, 2018
      WINCO FOODS, a corporation and
16    DOES 1–100.
17                     Defendants.
18

19

20

21

22

23

24

25

26

27

28


          STIPULATION AND ORDER TO STAY PENDING A RULING ON DEFENDANT’S MOTION TO DISMISS
     61045013v.1
 1            Plaintiff SIBOU PHOMTHEVY (“Plaintiff”) and Defendant WINCO HOLDINGS, INC.
 2   (“Defendant”) (collectively, the “Parties”), pursuant to Eastern District Local Rules 143 and 144,
 3   stipulate and agree that good cause exists to stay discovery pending a ruling on Defendant’s Motion to
 4   Dismiss:
 5            WHEREAS, Defendant filed a Motion to Dismiss under Federal Rules of Civil Procedure
 6   12(b)(6) on August 7, 2019, which would dispose of the entire action;
 7            WHEREAS, the Parties have engaged in extensive meet and confer efforts and motion practice
 8   since Defendant removed the action to this Court;
 9            WHEREAS, the Court’s ruling on Defendant’s Motion to Dismiss will impact the claims at issue
10   in the litigation and will impact the scope of discovery and scheduling of discovery and motions;
11            WHEREAS, the Parties believe that a stay pending a ruling on Defendant’s Motion to Dismiss
12   will secure the just, speedy, and inexpensive determination of this action by allowing the Court to
13   resolve fundamental legal questions before the Parties undertake the time and expense of engaging in
14   discovery;
15            WHEREAS, the Parties stipulate and agree to resume the action within twenty-one (21) days of
16   the issuance of the Court’s Order ruling on the pending Motion to Dismiss.
17            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28


           STIPULATION AND ORDER TO STAY PENDING A RULING ON DEFENDANT’S MOTION TO DISMISS
     61045013v.1
 1    DATED: January 14, 2020                     Respectfully submitted,
 2                                                SEYFARTH SHAW LLP
 3
                                                  By: /s/ Christopher J. Truxler
 4                                                   Kristina M. Launey
                                                     Lindsay S. Fitch
 5                                                   Christopher J. Truxler
 6                                                      Attorneys for Defendant
                                                        WINCO HOLDINGS INC.
 7

 8
      DATED: January 14, 2020                     Respectfully submitted,
 9
                                                  ABRAMSON LABOR GROUP
10

11                                                By:    /s/ Christina Begakis
                                                        Christina Begakis
12
                                                        Attorney for Plaintiff
13                                                      SIBOU PHOMTHEVY
14                                                Plaintiff has agreed with the contents of this
                                                  document and authorized the filer to use his
15                                                electronic signature.
16

17

18

19

20

21

22

23

24

25

26

27

28


          STIPULATION AND ORDER TO STAY PENDING A RULING ON DEFENDANT’S MOTION TO DISMISS
     61045013v.1
 1                                                  ORDER
 2            PURSUANT TO STIPULATION, AND GOOD CAUSE APPEARING, IT IS SO ORDERED

 3   that this action is STAYED pending a ruling on Defendant’s Motion to Dismiss. The action will

 4   automatically reopen twenty-one (21) days after the issuance of the Court’s Order ruling on the pending

 5   Motion to Dismiss.

 6   DATED: January 14, 2020.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


          STIPULATION AND ORDER TO STAY PENDING A RULING ON DEFENDANT’S MOTION TO DISMISS
     61045013v.1
